As filed with the Securities and Exchange Commission on June 13, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LIQTECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 20-1431677 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Industriparken 22C, DK2750 Ballerup, Denmark (Address of Principal Executive Offices) Soren Degn Chief Financial Officer c/o LiqTech North America Inc. 1804 Buerkle Road
